 


110 HR 268 IH: Energy Employees Occupational Illness Compensation Program Improvement Act of 2007
U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 268 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2007 
Ms. Jackson-Lee of Texas introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Energy Employees Occupational Illness Compensation Program Act of 2000 to clarify the roles and responsibilities of the agencies and actors responsible for the administration of such compensation program, and for other purposes. 
 
 
1.Short title; references; effective date 
(a)Short titleThis Act may be cited as the Energy Employees Occupational Illness Compensation Program Improvement Act of 2007. 
(b)ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384 et seq.). 
(c)Effective dateExcept as otherwise expressly provided, this Act and the amendments made by this Act shall take effect 30 days after the date of the enactment of this Act. 
2.FindingsThe Congress finds as follows: 
(1)The Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384 et seq.) (referred to in this Act as the EEOICPA) was intended to— 
(A)ensure the payment of timely, uniform, adequate compensation to covered employees (and, where applicable, survivors of such employees) for occupational illnesses incurred by such employees in the performance of duty for the Department of Energy and certain of its contractors, subcontractors, and vendors; and 
(B)provide parity for uranium miners under the Radiation Exposure Compensation Act (42 U.S.C. 2210 note). 
(2)Four Federal agencies (the Departments of Labor, Health and Human Services, Energy, and Justice), are assigned responsibilities under the EEOICPA pursuant to Executive Order 13179, Providing Compensation to America's Nuclear Weapons Workers (December 7, 2000; 65 Fed. Reg. 77487). 
(3)The Department of Labor began accepting claims under Subtitle B of the EEOICPA on July 31, 2001. 
(4)The Department of Health and Human Services (HHS), through the National Institute for Occupational Safety and Health (NIOSH), performs radiation dose reconstruction for cancer claims under the EEOICPA. 
(5)Atomic workers served the Nation and improved national defense by building and testing nuclear weapons, while putting their health in jeopardy from exposure to radiation, beryllium, and other toxic substances. Claims for radiation-related cancers depend on credible and complete radiation records. Because the radiation exposure of some workers was unmonitored, and in certain circumstances it is not feasible to estimate radiation dose with sufficient accuracy, Congress provided that workers may petition to be members of the Special Exposure Cohort (SEC). Members of the SEC receive an automatic presumption that their cancer is the result of occupational exposure to ionizing radiation. Twenty-two cancers are covered under this presumption. Under subtitle B of the EEOICPA, covered claimants receive a $150,000 lump sum benefit plus prospective medical costs. 
(6)Executive Order 13179 directs the Secretary of Health and Human Services to promulgate regulations for establishing membership in the Special Exposure Cohort, and to consider and issue determinations on petitions by classes of employees requesting recognition as members of the SEC. 
(7)As prescribed by the EEOICPA, the Secretary of Health and Human Services may, subject to a recommendation by the Advisory Board on Radiation and Worker Health (referred to in this section as the Advisory Board), designate additional classes of workers as members of the Special Exposure Cohort without further legislative action, if— 
(A)it is not feasible to estimate with sufficient accuracy the radiation dose that members of the class received; and 
(B)there is a reasonable likelihood that such radiation dose may have endangered the health of the members of the class. 
(8)There is a four-step administrative review process for evaluating SEC Petitions. The process is as follows: 
(A)Step oneThe National Institute for Occupational Safety and Health receives an SEC petition and determines whether the petition meets the regulatory requirements for the petition to be evaluated, and then evaluates each qualified petition to determine whether it is feasible given the available radiation monitoring data to estimate radiation dose with sufficient accuracy. Following such evaluation, the National Institute for Occupational Safety and Health issues a written recommendation to the petitioners and the Advisory Board. 
(B)Step twoThe Advisory Board conducts an independent review of the evaluation by and recommendation from the National Institute for Occupational Safety and Health, and makes a recommendation to the Secretary of Health and Human Services regarding the petition. Subject to Advisory Board direction, a technical support contractor may be used to assess technical issues related to the petition, evaluation report, or recommendation. 
(C)Step threeNot later than 30 days after receipt of the Advisory Board’s recommendation, the Secretary of Health and Human Services issues a final agency decision to grant or deny the petition, and transmits such decision to Congress. 
(D)Step fourCongress has 30 days to review the Secretary's decision. If Congress does not legislatively reverse the Secretary's decision within 30 days, it will go into effect as ordered by the Secretary. 
(9)In late 2005, the Office of Management and Budget issued a Passback communication to the Department of Labor that contained the following statement: 
 
Energy Employees Occupational Illness Compensation Program Act (EEOICPA) Part BESA (Department of Labor’s Employment Standard’s Administration) is to be commended for identifying the potential for a large expansion of EEOICPA Part B benefits through the designation of Special Exposure Cohorts (SEC). The Administration will convene a White House-led interagency work group including HHS and Energy to develop options for administrative procedures to contain growth in the cost of benefits provided by the program. Discussions are not limited to, but will involve, the following five options. 
1.Require Administration clearance of SEC determination[s]; 
2.Address any imbalance in membership of President’s Advisory Board on Radiation and Worker Health; 
3.Require an expedited review by outside experts of SEC recommendations by NIOSH; 
4.Require NIOSH to apply conflict of interest rules and constraints to the Advisory Board’s contractor; and 
5.Require that NIOSH demonstrate that its site profiles and other dose reconstruction guidance are balance[d].. 
(10)Congress finds that the policies outlined in the Office of Management and Budget Passback statement referred to in paragraph (9), if implemented, will contravene Congressional intent and weaken statutory checks and balances designed to ensure scientifically credible and fair decisions regarding SEC designations. Administration clearance could result in the substitution of budget logic for scientific findings; addressing any imbalance in the Advisory Board could result in an Advisory Board tilted against SEC designations; imposing constraints could allow agency officials to interfere with the independence of the audit contractor supporting the Advisory Board; and expedited reviews by outside experts could lead to costly, time consuming, and extralegal reviews of Advisory Board recommendations. 
(11)There is no evidence that unwarranted Special Exposure Cohort petitions have been granted, or that any actions have been taken that would otherwise justify any of the five options outlined in the Office of Management and Budget Passback statement referred to in paragraph (9). 
(12)Two Advisory Board members were removed by the President in 2006 without apparent cause, and currently the Advisory Board composition is not balanced, as required by EEOICPA and the Federal Advisory Committee Act. 
(13)The amendments made by this Act to the Energy Employees Occupational Illness Compensation Program Act of 2000 ensure that classes of employees who apply for membership in the Special Exposure Cohort by reason of illnesses arising out of exposure to radiation while performing work in support of the Nation’s nuclear weapons programs receive a fair determination of their claims. 
3.Compensation program and compensation fundSection 3612(e) (42 U.S.C. 7384e(e)) is amended— 
(1)in the heading of the subsection, by striking not paid from compensation fund; 
(2)by striking No costs incurred and inserting (1) In general—No costs incurred; and 
(3)by adding at the end the following: 
 
(2)Administrative costs and annual budget requirements of agencies 
(A)Department of Labor 
(i)The Secretary of the Department of Labor shall include as part of the annual budget request for the Department any administrative costs necessary to carry out its responsibilities under this Act. Appropriations shall be allocated in appropriations acts directly to the Department of Labor to carry out its responsibilities under this Act. 
(ii)To ensure the timely transfer of records and information needed by the Department of Labor and the Department of Health and Human Services for claims adjudication, the Secretary of the Department of Labor may transfer funds to the Department of Energy, if appropriations made available to the Department of Energy under other appropriation Acts are insufficient for the Department of Energy to carry out its responsibilities under this Act. 
(B)National Institute for Occupational Safety and HealthThe Secretary of Health and Human Services shall include as part of the annual budget request for the National Institute for Occupational Safety and Health any administrative costs necessary for the National Institute for Occupational Safety and Health to carry out its responsibilities under this Act.Appropriations shall be allocated in appropriations acts directly to the Department of Health and Human Services to carry out its responsibilities under this Act. 
(C)Advisory Board on Radiation and Worker Health 
(i)The Secretary of the Department of Health and Human Services shall include as part of the annual budget request for the Department any administrative costs and any staff and contract support costs necessary for the Advisory Board on Radiation and Worker Health (in this section referred to as the Advisory Board) to carry out its responsibilities under this Act. Appropriations shall be allocated in appropriations Acts directly to the Department of Health and Human Services for the Advisory Board to carry out its responsibilities under this Act. Appropriations Acts shall also designate a line item for the Advisory Board, separate from the budget for the Department of Health and Human Services, for the activities of the Advisory Board related to the compensation program under this Act. 
(ii)An annual budget request for the Advisory Board shall be prepared by the Advisory Board, in consultation with the Designated Federal official appointed under section 3624(c)(1)(B), and submitted to the Secretary of the Department of Health and Human Services on a schedule to be established by the Secretary. If the amount requested by the Advisory Board is modified by the Secretary, the amount requested by the Advisory Board and any modifications shall be identified and explained in the budget request.. 
4.Subcontractors of atomic weapons employersSection 3621(3)(A) (42 U.S.C. 7384l(3)(A)) is amended by inserting , or a subcontractor of an atomic weapons employer, after an atomic weapons employer. 
5.Expansion of list of beryllium vendorsSection 3622 (42 U.S.C. 7384m) is amended— 
(1)by striking Not later than December 31, 2002, the President may, in consultation with the Secretary of Energy, and inserting The Secretary of Energy shall, on or before December 31, 2007, and annually thereafter until December 31, 2011,; and 
(2)by striking the President finds and inserting the Secretary of Energy finds. 
6.Allocation of responsibilities for program administration 
(a)DefinitionParagraph (14) of section 3621 (42 U.S.C. 7384l) is amended by striking the President each place it appears in subparagraph (C) and inserting the Secretary of Health and Human Services. 
(b)Exposure in the performance of dutySection 3623 (42 U.S.C. 7384n) is amended— 
(1)in subsection (c)— 
(A)in paragraph (1), by striking the President and inserting the Secretary of Health and Human Services; 
(B)in paragraph (2), by striking The President and inserting The Secretary of Health and Human Services; and 
(C)in paragraph (3)(C), by striking past health-related activities (such as smoking),; and 
(2)in subsection (d)— 
(A)in paragraph (1), by striking The President shall through President may designate, and inserting The Secretary of Health and Human Services shall; and 
(B)in paragraph (2), by striking the President and inserting the Secretary of Health and Human Services. 
7.Advisory Board on Radiation and Worker HealthSection 3624 (42 U.S.C. 7384o) is amended— 
(1)by amending subsection (a) to read as follows: 
 
(a)Membership 
(1)Not later than 90 days after the date of the enactment of the Energy Employees Occupational Illness Compensation Program Improvement Act of 2007, the members of the Advisory Board on Radiation and Worker Health (referred to in this section as the Board), as of the day before the date of enactment of such Act, shall be removed from their positions on the Board, and new members of the Board shall be appointed in accordance with paragraph (2). Any individual who is a member of the Board on the day before the date of enactment of such Act, and who is removed in accordance with this paragraph, may be reappointed to the Board in accordance with paragraph (2). 
(2)The Board shall be made up of 12 members, and the members shall be appointed as follows: 
(A)Three members shall be appointed by the Speaker of the House of Representatives. 
(B)Three members shall be appointed by the President of the Senate. 
(C)Three members shall be appointed by the minority leader of the House of Representatives. 
(D)Three members shall be appointed by the minority leader of the Senate. 
(3)The three members appointed by each appointing authority described in paragraph (2) shall include one representative of the scientific community, one worker representative, and one representative of the medical community. 
(4)For each appointment to the Board, the appropriate appointing authority shall— 
(A)comply with all legal requirements related to Special Government Employees and the appointment of such employees, as determined by the Secretary of Health and Human Services; 
(B)consult with organizations with expertise on worker health issues about such appointment; and 
(C)ensure that such appointment contributes to a balance of viewpoints and perspectives held by members of the Board. 
(5)The term of office of each member of the Board shall be three years. No member shall serve more than two terms. A vacancy on the Board shall be filled in the manner in which the original appointment was made. Upon expiration of a term, a member of the Board shall continue to serve until the successor to such member has been appointed. The appointment of the replacement member shall be made not later than 60 days after the date on which the vacancy occurs. The Secretary of Health and Human Services shall— 
(A)prepare a schedule for vacancies and appointments, and make such schedule available to the public in paper and electronic forms; 
(B)identify the appropriate appointing authority listed in paragraph (2) who is responsible for appointing a member for each vacancy; 
(C)not later than 90 days before the end of a term of any member of the Board, provide each appointing authority responsible for appointing a replacement member for a vacancy with— 
(i)the number of vacancies and expected vacancies, based on member resignations and the scheduled expiration of member terms; and 
(ii)the representative category (scientific, worker, or medical representative) of each member whose position on the Board has been, or is scheduled to be, vacated. 
(6)A chair for the Board shall be selected from among its members by an annual vote of the members who are on the Board as of January 1 of each year. 
(7)The Secretary of Health and Human Services may recommend to the appropriate Congressional appointing authority described in paragraph (2) that a member of the Board be removed as the result of neglect of duty, malfeasance in office, a violation of the conditions of the waivers provided under section 208 of title 18, United States Code, or a violation of the laws, regulations, policies, or procedures related to the activities carried out under this Act.; 
(2)in subsection (b), by striking the President each place it appears and inserting the Secretary of Health and Human Services; 
(3)in subsection (c)— 
(A)by amending paragraph (1) to read as follows: 
 
(1) 
(A)The Secretary of Health and Human Services shall provide administrative support to the Board, and shall assign staff, as necessary, to facilitate the work of the Board. The Board shall have the authority to select contractors and consultants, issue task orders, and make budget requests (through the Secretary of Health and Human Services) for the annual budget of the Board and its staff. 
(B)The Director of the National Institute for Occupational Safety and Health shall appoint a Designated Federal official and an Executive Secretary for the Board. The Designated Federal official and the Executive Secretary shall be independent of the Federal officials responsible for managing and implementing radiation dose reconstruction activities and Special Exposure Cohort evaluations under this Act. The Designated Federal official shall have the same authorities and responsibilities as the designated officer or employee of the Federal Government described in section 10 of the Federal Advisory Committee Act (5 U.S.C. App.).; and 
(B)in paragraph (2), by striking The President inserting The Secretary of Health and Human Services; 
(4)in subsection (d), by striking the President and inserting the Secretary of Health and Human Services; and 
(5)by adding at the end the following new subsections: 
 
(g)Legal CounselThe Board may secure the services of independent legal counsel, in addition to or in lieu of any legal counsel provided to the Board by the General Counsel of the Department of Health and Human Services. 
(h)Applicability of the Federal Advisory Committee ActUnless otherwise provided in this Act, the Board shall operate under the provisions of the Federal Advisory Committee Act (5 U.S.C. App.), and members of the Board shall be compensated at a daily rate of pay for level IV of the Executive Schedule under section 5315 of title 5, United States Code.. 
8.Special Exposure CohortSection 3626 (42 U.S.C. 7384q) is amended— 
(1)by striking the President each place it appears and inserting the Secretary of Health and Human Services; 
(2)by striking The President each place it appears and inserting The Secretary of Health and Human Services; 
(3)in subsection (a)(1) by inserting any atomic weapons employer facility, or any combination of such facilities, after any Department of Energy facility; 
(4)in subsection (a)(2), by adding at the end the following sentence: An executive branch agency may submit a review of a petition described in paragraph (3), or comments or recommendations relating to such a petition, to the Advisory Board on Radiation and Worker Health, and such Advisory Board may consider any such review, comments, or recommendations in determining its advice under paragraph (1), as such Advisory Board considers appropriate.; 
(5)in subsection (b)(1), by inserting , based exclusively on information relating to the facility or facilities which are the subject of a petition described in paragraph (a)(3), after it is not feasible; 
(6)in subsection (c)(1), by adding at the end the following sentence: The Advisory Board on Radiation and Worker Health shall transmit to the Secretary of the Department of Health and Human Services, not later than 21 days after the date on which such Advisory Board votes on a recommendation to the Secretary relating to the petition of the class of employees being considered for designation as a member of the Special Exposure Cohort, the formal recommendation of such Advisory Board, and the complete administrative record, relating to such petition.; 
(7)in subsection (c)(2)(A) (as amended by paragraph (1) of this section)— 
(A)by striking Upon receipt by and inserting (1) Upon receipt by; 
(B)by inserting , based solely on the recommendation of such Advisory Board and the complete administrative record, after in which to determine; and 
(C)by adding at the end of subparagraph (A) the following sentences: During such 30-day period the Secretary shall not consider any review, comment, or recommendation relating to the petition by any other executive branch agency, unless such review, comment, or recommendation was submitted to the Advisory Board on Radiation and Worker Health in accordance with subsection (a)(2), and appears on the administrative record of such Advisory Board. The determination by the Secretary shall be the same as the recommendation by such Advisory Board, unless, not later than 30 days after the determination, the Secretary issues a formal finding of facts responding to the rationale outlined by such Advisory Board, and using information supported by the administrative record.; 
(8)by redesignating subsection (d) as subsection (h); and 
(9)by inserting after subsection (c) the following new subsections: 
 
(d)Enforcement of deadlinesIf the Director of the National Institute of Occupational Safety and Health fails to submit a recommendation after receipt of a petition to the Advisory Board on Radiation and Worker Health in accordance with subsection (c)(1) within the 180-day period required by such subsection, the Director of the National Institute of Occupational Safety and Health shall promptly notify the petitioner, such Advisory Board, the appropriate Congressional committees of jurisdiction, and the Congressional delegation of the State in which the facility that is the subject of the petition is located of the delay. Such notification shall include— 
(1)an explanation for the delay; 
(2)the date on which the evaluation will be completed; 
(3)the reasons why a delay is necessary; and 
(4)any adverse consequences of the delay for the petitioner. 
(e)Appeals 
(1)SEC Appeals Board establishedThere is established, within the Department of Health and Human Services, a 3-member Special Exposure Cohort Appeals Board (referred to in this section as the SEC Board), to which a petitioner may appeal an adverse Special Exposure Cohort designation. The SEC Board shall be appointed by the Secretary of Health and Human Services, and shall hear appeals, schedule hearings, take evidence, and issue decisions affirming or reversing the adverse Special Exposure Cohort designations. 
(2)ProceduresThe SEC Board shall review appeals de novo. Unless the petitioner waives the right to a formal adjudication and elects an informal proceeding, appeals reviewed by the SEC Board shall be conducted on the record, in accordance with the Administrative Procedures Act. Not later than 90 days after the date of enactment of the Energy Employees Occupational Illness Compensation Program Improvement Act of 2007, the SEC Board shall issue Rules of Procedure for the appeals proceedings conducted by such SEC Board. Parties to any appeals proceeding under this subsection shall be limited to the Secretary of Health and Human Services and the petitioner. 
(3)DecisionsDecisions by the SEC Board shall be final agency actions. In the event that the SEC Board renders a decision reversing the adverse designation of a petition by the Secretary of Health and Human Services, the petition shall be remanded to the Secretary to carry out the decision of the Board and it shall be the duty of the Secretary to review such decision and, within 30 days of receipt of the remand, to issue a new determination regarding the Special Exposure Cohort designation of the petitioner upon the basis of the proceedings already had and the record upon which said appeal was heard and determined. 
(4)Waiver and Appeal of SEC Board decisionsA petitioner may waive the right to appeal to the SEC Board, and may seek judicial review of the Secretary’s decision under this paragraph. Decisions by the Secretary of Health and Human Services relating to a petition for designation as a member of the Special Exposure Cohort may be appealed to the appropriate district court in the jurisdiction in which the facility that is the subject of the Special Exposure Cohort petition is located, or in the jurisdiction where the petitioner resides. 
(f)Availability of petitioner informationThe Director of the National Institute of Occupational Safety and Health shall, upon request, make available to the general public the name and contact information of each petitioner under this section. 
(g)Special Exposure Cohort petition assistance 
(1)In GeneralNot later than 120 days after the date of enactment of the Energy Employees Occupational Illness Compensation Program Improvement Act of 2007, the Director of the National Institute of Occupational Safety and Health shall provide for independent technical assistance for petitioners and prospective petitioners with respect to preparing and qualifying Special Exposure Cohort petitions, and reviewing Special Exposure Cohort evaluation reports. Technical assistance may be provided through a cooperative agreement or contract with a nonprofit organization or institution of higher education that has expertise in occupational safety and health, and that does not have a conflict of interest, as defined in section 3634. 
(2)NoticeThe Director of the National Institute of Occupational Safety and Health shall notify petitioners and prospective petitioners for designation as members of the Special Exposure Cohort of the assistance available under this subsection. 
(3)FundingIn any fiscal year, not more than $250,000 of the funds authorized and provided for the administration of this Act in such fiscal year shall be used to carry out this subsection.. 
9.Conflicts of InterestSubtitle B (42 U.S.C. 3621 et seq.) is further amended by adding at the end of the subtitle the following new section: 
 
3634.Prohibition on entities with conflicts of interest 
(a)Conflict of interest policyThe Secretary of Health and Human Services shall prohibit an entity from participating in or performing any of the activities described in subsection (b), if such entity— 
(1)has, or has had, a personal, organizational, or professional conflict of interest relating to any activity carried out under this Act; or 
(2)has, or has had, previous employment or a personal or financial relationship that could bias the performance of activities under this Act. 
(b)Prohibited activitiesAn entity described in paragraph (1) or (2) of subsection (a) shall not be employed by the National Institute for Occupational Safety and Health (or by its contractors or subcontractors of any tier)— 
(1)to perform the following program activities, if such entity performed work at or for a Department of Energy or atomic weapons employer facility (or for a contractor or subcontractor performing work at such facility)— 
(A)prepare, conduct, approve, revise, or internally peer review individual radiation dose estimates at a Department of Energy or atomic weapons employer facility; 
(B)research, develop, prepare, author, lead a team preparing, serve as a site expert for, approve, revise, or internally peer review technical basis documents, technical information bulletins, site profiles, or other dose reconstruction guidance; and 
(C)research, evaluate, make a recommendation relating to, serve as a site expert for, assess, or review a Special Exposure Cohort petition, or a revision thereto; or 
(2)to perform any other activities the Secretary of Health and Human Services determines are prohibited by reason of a conflict of interest described in subsection (a)(1) or (2). 
(c)Report and disclosure of conflict information 
(1)In generalEach contractor, subcontractor, and consultant involved with radiation dose reconstruction, technical basis documents, technical information bulletins, site profiles, Special Exposure Cohort evaluations, epidemiologic research, or development of dose reconstruction methods conducted under this Act shall report to the Director of the National Institute for Occupational Safety and Health the following: 
(A)The name of the entity, and the employer of such entity at the time of the initial report under this subsection, if any. 
(B)Functions performed under this Act, educational background, a biographical description of past and present work at or for the Department of Energy or an atomic weapons employer facility (or for a contractor or subcontractor performing work at such facility), including a list of responsibilities while employed at such facility. 
(C)A list of each workers' compensation claim or lawsuit (identified by name) in which any individual who is an entity under this section was an expert witness (including as a non-testifying expert), and the position such individual held or represented in such claim or lawsuit. 
(D)A list of facilities and positions for which the entity has a conflict of interest and is prohibited from carrying out activities required by this Act. 
(E)Any change in the information required by this paragraph during the time such entity is involved with the activities described in this subsection. 
(2)Initial and periodic reportsA contractor, subcontractor, or consultant required to report information to the Director of the National Institute for Occupational Safety and Health under paragraph (1) shall— 
(A)initially report such information— 
(i)not later than 15 days after the date of enactment of the Energy Employees Occupational Illness Compensation Program Improvement Act of 2007; or 
(ii)in the case of such an entity that is not involved with an activity described in paragraph (1) as of the date of the enactment of such Act, on the date that such entity becomes involved with such an activity; and 
(B)shall periodically report any changes or updates to such information, as the Director may require. 
(3)Disclosure and revision by the DirectorThe Director of the National Institute for Occupational Safety and Health shall disclose to the general public, in paper and electronic format, the information reported to the Director under paragraph (1). The Director shall require contractors, subcontractors, and consultants to periodically revise the information reported under paragraph (1) to include any changes to such information. The Director shall ensure that the information disclosed to the general public under this paragraph contains the most recent information available to the Director. 
(d)Contracts with NIOSH 
(1)No entity that is performing work for the National Institute for Occupational Safety and Health or that has entered into and is obligated under a contracting arrangement with the National Institute for Occupational Safety and Health to conduct activities related to this Act shall, at any time during which the entity is performing such work or is so obligated— 
(A)perform work at or for the Department of Energy or an atomic weapons employer facility (or for a contractor or subcontractor performing work at a Department of Energy or an atomic weapons employer facility) which involves radiation protection, dose estimation, or health physics; or 
(B)solicit new work related to radiation protection, dose estimation, or health physics from the Department of Energy or an atomic weapons employer (or from contractors or subcontractors performing work at a Department of Energy or an atomic weapons employer facility). 
(2)Any contractor or subcontractor performing work for or obligated under a contracting arrangement with the National Institute for Occupational Safety and Health shall disclose in electronic and paper form all past contracts that the contractor or subcontractor has entered into for performing work at or for the Department of Energy or an atomic weapons employer facility (or for a contractor or subcontractor performing work at such facility) which involves radiation protection, dose estimation, or health physics. 
(e)Disallowance of costsAny work product performed under a contracting arrangement with the Department of Health and Human Services (or any agency or instrumentality thereof) by a contractor, subcontractor, or consultant in violation of this section, an agency conflict of interest policy, or a contract requirement related to conflict of interest shall constitute a breach of such contract, and the costs incurred by such contractor, subcontractor, or consultant as a result of the performance of such work shall not be allowable costs for purposes of any cost reimbursement contract, task order contract, or any other type of contracting arrangement. 
(f)No waiversThe Secretary of Health and Human Services shall not issue any waivers to this section. 
(g)Definition of entityFor purposes of this section and section 3635, the term entity— 
(1)means— 
(A)any individual— 
(i)who is or was employed by the Department of Energy or an atomic weapons employer (or by a contractor or subcontractor to the Department of Energy or an atomic weapons employer); or 
(ii)who served as an expert witness (including as a nontestifying witness) in any legal proceeding defending a workers’ compensation claim related to radiation exposure against the Department of Energy (or a contractor or subcontractor of any tier of such agency), or an atomic weapons employer; or 
(B)any organization, contractor, subcontractor, or consultant (including any employee, agent, or official of an organization, contractor, subcontractor, or consultant); and 
(2)does not include the Advisory Board on Radiation and Worker Health, or any member or employee of such Advisory Board. 
3635.Effects of conflicts of interest on use of work performedAny dose reconstruction, site profile, technical bulletin, or Special Exposure Cohort petition research performed by an entity in violation of any provision of section 3634, an agency conflict of interest policy, or a contract requirement related to conflict of interest shall not be considered or used for any purpose relating to— 
(1)the adjudication of any claim concerning dose reconstruction of radiation doses received by any individual; or 
(2)the consideration or determination of whether members of a class of employees may be treated as members of the Special Exposure Cohort under section 3626.. 
10.Duties of the Office of OmbudsmanSection 3686(c) (42 U.S.C. 7385s–15(c)) is amended— 
(1)in paragraph (1), by inserting subtitle B and after available under; 
(2)by redesignating paragraph (3) as paragraph (5); and 
(3)by inserting after paragraph (2) the following new paragraphs: 
 
(3)To assist individuals in making claims under this subtitle. 
(4)To act as advocate on behalf of individuals seeking benefits under this subtitle.. 
11.RegulationsNot later than 90 days after the date of enactment of this Act, the Secretary of Health and Human Services shall publish rules to modify the regulations and procedures of the Department of Health and Human Services relating to the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384 et seq.), to conform the regulations and procedures to the amendments made by this Act. 
 
